Citation Nr: 0124192	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-05 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDING OF FACT

Post-traumatic stress disorder is manifested by depression, 
little socialization, absences from work, difficulty 
sleeping, nightmares, and flashbacks.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam from December 1967 to October 
1968.  He received the Combat Infantryman Badge.

In September 1997, the veteran filed a claim for service 
connection for post-traumatic stress disorder.  Attached to 
his application was a letter from a VA physician, who stated 
the veteran had been evaluated for post-traumatic stress 
disorder.  He stated the veteran received a Clinician 
Administered post-traumatic stress disorder scale of 70, 
which was indicative of severe intensity and frequency of 
symptoms over the last month.  He entered a current Global 
Assessment of Functioning (GAF) score of 60, which he stated 
reflected moderate impact of psychiatric symptoms on his 
social and occupational functioning over the past month.  The 
VA physician stated the veteran's cognitive functions were 
grossly intact and noted the veteran's prognosis was 
favorable.

A November 1997 VA psychiatric evaluation report shows the 
veteran reported he was unemployed and living with a female 
friend.  He noted he was grieving the loss of his mother, 
which had occurred in May 1997 and that he did not socialize 
much.  The veteran complained of sleep disturbance, 
nightmares, and flashbacks of his Vietnam experiences.  The 
examiner stated the veteran had a depressed mood.  She stated 
the veteran did not have impairment of thought processes, 
delusions, hallucinations, or inappropriate behavior.  The 
veteran reported transient suicidal thoughts.  The examiner 
stated the veteran was oriented times three and able to 
maintain personal hygiene.  She stated his memory for recent 
and remote events was good.  She added that the veteran spoke 
slowly and clearly and that his answers were coherent and 
relevant.  The veteran denied panic attacks.  The examiner 
entered a diagnosis of post-traumatic stress disorder and a 
GAF score of 50.

In a March 1999 letter, a VA physician stated that results 
from an August 1998 evaluation indicated a worsening of post-
traumatic stress disorder symptomatology.

A September 1999 VA psychiatric evaluation report shows the 
veteran reported he was employed as a clerk for a law firm.  
He complained of difficulty staying asleep, nightmares, and 
avoiding people.  The examiner stated the veteran was neatly 
dressed and guarded and cooperative during the interview.  
She stated he was oriented to person, place, and time and 
spoke clearly.  The examiner reported the veteran's speech 
was coherent and relevant.  She noted his affect was 
constricted and his mood was depressed.  She stated he denied 
hallucinations, but admitted to having paranoid thinking in 
the past.  The veteran denied homicidal and suicidal 
thoughts.  The examiner stated the veteran's memory for 
recent and remote events was good and that he was able to 
maintain his personal hygiene.  She entered a diagnosis of 
post-traumatic stress disorder and assigned a GAF score of 
65.  The examiner stated the veteran's post-traumatic stress 
disorder symptoms affected his ability to function and be 
employed.

A September 1999 VA social work survey showed that the social 
worker stated the veteran was oriented in all spheres, alert, 
and cooperative.  She stated he responded appropriately to 
the questions posed to him.  The veteran reported he received 
regular treatment for his post-traumatic stress disorder.  He 
stated he had been married and divorced and had a daughter 
from that marriage.  The veteran reported he did not maintain 
contact with either his ex-wife or his daughter.  He stated 
he was currently working as a mail clerk for a law firm.  He 
denied belonging to any organizations.  The VA social worker 
stated the veteran showed that he had the ability to work 
based upon his employment history.

VA treatment reports from 1997 to 1999 show treatment for 
post-traumatic stress disorder.

In a March 2001 VA Form 646, Statement of Accredited 
Representation in Appealed Case, the veteran's representative 
stated the veteran was requesting a 50 percent evaluation for 
his service-connected post-traumatic stress disorder.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  The veteran stated , in 
effect, that he should be granted a 50 percent evaluation for 
the service-connected post-traumatic stress disorder.  He 
stated he had been working for the last two years as a mail 
clerk for a law firm.  The veteran testified that his job 
allowed him to be alone a lot, which helped his post-
traumatic stress disorder symptoms.  He noted that he would 
take two to three days off from work as a result of his post-
traumatic stress disorder symptoms.  The veteran stated that 
he did not have any friends "per se."  He stated he would 
see the VA psychiatrist every three months.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records and service personnel 
records have been requested and received by the RO, and such 
records appear to be intact.  Additionally, in the March 1998 
rating decision on appeal, the October 1998 statement of the 
case, and the December 2000 supplemental statement of the 
case, the RO informed the veteran of the evidence necessary 
to establish a higher evaluation for post-traumatic stress 
disorder.  In the October 1998 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for his service-
connected disability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, Vietnam Veterans of America.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported he had received treatment 
only from VA for his post-traumatic stress disorder symptoms.  
The record reflects the RO has obtained VA treatment records 
and associated them with the claims file.  In accordance with 
its duty to assist, the RO had the veteran undergo two VA 
examinations related to his claim.  The Board is aware that 
the veteran alleged at the July 2001 Board hearing that there 
were additional records related to treatment for post-
traumatic stress disorder.  However, he also stated he would 
be happy if he was granted a 50 percent evaluation for post-
traumatic stress disorder.  Because the Board is granting a 
50 percent evaluation for post-traumatic stress disorder, it 
finds it does not need to obtain those records, as such would 
satisfy the veteran.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2001), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the July 2001 hearing, 
the Board finds that the evidence supports the grant of a 
50 percent evaluation.  In the September 1997 letter from the 
VA physician, he stated a post-traumatic stress disorder test 
showed the veteran had severe intensity and frequency of 
symptoms of post-traumatic stress disorder.  When examined in 
November 1997, the veteran stated he did not socialize much.  
He reported sleep disturbance, nightmares, and flashbacks of 
Vietnam.  The examiner stated the veteran's mood was 
depressed.  The veteran reported transient suicidal thoughts.  
The examiner entered a GAF score of 50.  

In a March 1999 letter, the VA physician stated that testing 
revealed a worsening of the veteran's post-traumatic stress 
disorder symptoms.  A September 1999 VA psychiatric 
evaluation report shows the veteran admitting to having 
paranoid thoughts in the past.  The examiner stated that the 
veteran's post-traumatic stress disorder symptoms affected 
his ability to function and ability to be employed.  A 
September 1999 VA social work survey shows the veteran 
reported having no communication with his daughter and denied 
belonging to any organizations.  At the July 2001 Board 
hearing, the veteran testified that he had no friends.  He 
stated he was working as a clerk in a law firm and that it 
was going well because he was able to work by himself.  He 
testified he would take two to three days off a month due to 
his post-traumatic stress disorder symptoms.  The Board finds 
that the evidence supports the grant of a 50 percent 
evaluation for post-traumatic stress disorder.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

This determination is supported by the VA examiners's 
findings of GAF scores of 50, 60, and 65.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is evidence, which the Court has noted the importance 
of in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF score of 50 (which falls into the range of 41-
50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 60 (which falls into the range of 51-60) is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score of 65 (which falls in the range of 61-70) is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  Thus, 
the GAF scores reflect mild, moderate, and serious 
symptomatology.  Resolving all resonable doubt in favor of 
the veteran, the Board finds that a 50 percent evaluation is 
warranted.  See Gilbert, 1 Vet. App. at 55.  

As stated above, at the July 2001 hearing before the 
undersigned Board Member, the veteran's representative stated 
that the veteran believed he should be rated at 50 percent.  
The undersigned asked the veteran if he would be happy with 
the 50 percent evaluation, to which the veteran stated, "Yes 
sir."  Thus, the Board finds that because the Board has 
granted the requested 50 percent evaluation for post-
traumatic stress disorder that it need not consider whether 
an evaluation in excess of 50 percent is warranted, as the 
veteran's appeal has been satisfied.


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

